Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 14, 2022

                                            No. 04-22-00647-CV

                                      IN RE Denise Marie RAMOS

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

       On September 30, 2022, relator Denise Ramos filed a petition for writ of mandamus.
Believing a serious question concerning the mandamus relief sought required further
consideration, we requested respondent and real party in interest Reynaldo Esparza Jr. file a
response in this court on or before November 2, 2022.2 No responses were filed.

       On November 7, 2022, attorney Denise Martinez filed a motion to withdraw as counsel
for Esparza.3 The motion does not satisfy the requirements of Texas Rule of Appellate Procedure
6.5. See TEX. R. APP. P. 6.5(a), (b). Specifically, the motion lists the response deadline as
pending when, in fact, the time for Esparza to file a response, absent extension, has expired.
Likewise, the motion represents a hearing is set and Esparza may appear to contest the
withdrawal at the hearing. No such hearing is set for this matter in this court. Accordingly, we
DENY WITHOUT PREJUDICE attorney Denise Martinez’s motion to withdraw.

       We ORDER attorney Denise Martinez to file a motion that fully satisfies Texas Rule of
Appellate Procedure 6.5 November 21, 2022.

       We further ORDER the clerk of this court to send a copy of Denise Martinez’s motion to
withdraw, Ramos’s reply and objection to the motion, and this order to Reynaldo Esparza Jr. at


1
  This proceeding arises out of Cause No. 2018-CI-21009, styled In the Matter of the Marriage of Denise Marie
Ramos and Reynaldo Esparza Jr, pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable
Laura Salinas presiding.
2
  Responses were due 15 days beginning on the date Ramos filed a supplemental appendix, which was filed on
October 18, 2022.
3
  On November 9, 2022, Ramos filed a response and objection to attorney Denise Martinez’s withdrawal arguing,
among other things, that the motion did not satisfy the requirements of Texas Rule of Appellate Procedure 6.5. See
TEX. R. APP. P. 6.5(a), (b).
6230 Dove Hill Drive, San Antonio Texas 78238; PO Box 1443 Lytle, Texas 78052; and
rayesparza77@gmail.com.

      It is so ORDERED on November 14, 2022.

                                                  PER CURIAM

      ATTESTED TO: ________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT